 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeerless Publications, Inc. (Pottstown Mercury) andNewspaper Guild of Greater Philadelphia, Local10. Case 4-CA-6985August 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn September 23, 1975, Administrative Law JudgeSamuel M. Singer issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled cross-exceptions and a supporting brief, andRespondent filed a brief in answer to the GeneralCounsel's cross-exceptions.lPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Subsequent to the Administrative Law Judge'sDecision in this case, the Board issued its Decision inThe Capital Times Company, 223 NLRB 651 (1976).In that case, as here, the fundamental questioninvolved the legality of a unilateral promulgation andimplementation of a code of ethics by a newspaperenterprise. In defining the obligation to bargain inthis context, the Board concluded that the code ofethics in Capital Times, supra, as a whole, did notaffect "wages, hours, and other terms and conditionsof employment," so as to make it a mandatorysubject of bargaining, but rather represented "anattempt ...to protect and enhance the credibilityI Respondent's request for oral argument is hereby denied as the recordand briefs adequately present the issues and positions of the parties.2 In Capital Times, supra, the employer's code of ethics, in substance,prohibited the acceptance by employees from outside sources of gifts used inthe performance of their duties or which came to employees by virtue oftheir position with the newspaper, and required employees to discloseoutside activities which might constitute a conflict in interest.3 Specifically, sec. 2 of Respondent's Code of Ethics provides:Secondary employment, political involvement, holding public office,and service in community organizations should be avoided if itcompromises the integrity of newspaper people and their employers.Newspaper people and their employers should conduct their personallives in a manner which protects them from conflict of interest, real orapparent. Their responsibilities to the public are paramount. That is thenature of their profession. [Emphasis supplied.]We view this provision of the Code of Ethics, including the secondaryemployment aspect thereof, as a legitimate attempt by Respondent toprotect and preserve the credibility of its newspaper, and thus in itself isbeyond the scope of mandatory bargaining. Our dissenting colleagueerroneously argues that this conclusion is inconsistent with Capital Times,231 NLRB No. 15and quality" of the newspaper and, therefore, wasoutside the scope of mandatory bargaining.2TheBoard, however, further concluded that, althoughrespondent therein was under no duty to bargainover its code of ethics as a whole, the disciplinaryprovisions of that code, in themselves, directlyaffected employment security and, therefore, suchprovisions constituted a mandatory subject of bar-gaining. Applying these considerations to the instantcase, we find as follows:1. The Administrative Law Judge concluded thatRespondent violated Section 8(a)(5) and (1) of theAct by unilaterally promulgating its "Code ofEthics" on April 15, 1974, and by refusing to honorthe Union's June 4, 1974, request for bargaining overthe code. In so doing, the Administrative Law Judgefound that Respondent, in promulgating the code,incorporated it into its preexisting "General OfficeRules" and, considering the two documents toconstitute a single set of rules, concluded that it wasunnecessary to pass on the "bargainability" of eachof the provisions of the respective documents. Hefurther concluded that the General Office Rules, assupplemented by the code, embodied terms andconditions of employment within the scope ofmandatory bargaining, particularly in light of thepenalty provisions thereof. We agree, only in part,with the Administrative Law Judge's conclusion.An examination of the Code of Ethics demon-strates that the rules set forth therein relate primarilyto standards of ethics designed to protect andenhance the credibility and quality of Respondent'snewspaper. Thus, in order to ensure that its employ-ees are free from obligation to any interest other thanthe "public's right to know the truth," the codeprohibits the acceptance of gifts and favors andstates that secondary employment should be avoidedif it compromises the integrity of the newspaper; 3establishes certain standards of accuracy and objec-supra. In that former case, we specifically pointed out that the respondentthere had agreed it was obligated to bargain over the outside employmentaspect of its code of ethics. Here, however, Respondent has not agreed thatthe secondary employment aspect of its Code of Ethics is a mandatorysubject of bargaining.Furthermore, although we noted in Capital Times that the provisiontherein merely required the reporting of outside activities and did not bansuch activities outright, our colleague's attempt to equate sec. 2 here with a"total prohibition" of such activities does not withstand scrutiny. Thus, theliteral language of sec. 2 states that such activities "should be avoided if itcompromises the integrity of newspaper people and their employers." A fairreading of this language clearly shows that it does not amount to a blanketrequirement that employees must refrain from all such activities, but rathermerely emphasizes to the employees the desirability of avoiding only suchactivities which, in fact, compromise the integrity of the newspaper. Thisprovision, as are the other substantive portions of the code, is based strictlyon ethical considerations and is grounded on Respondent's legitimateconcern for the integrity and credibility of its newspaper. And, inconcluding, therefore, that Respondent is not obligated to bargain over thisprovision of the code, we stress, as stated infra, that the penalty provision ofthe code, in contrast to the substance of the code itself, is a mandatorysubject of bargaining. It is this latter finding which our colleague244 PEERLESS PUBLICATIONStivity in reporting; and sets forth certain standards of"fair play" with respect to individuals encountered inthe course of gathering and presenting the news.Consistent with our decision in Capital Times, weconclude that Respondent's Code of Ethics, as awhole, does not affect terms and conditions ofemployment so as to constitute a mandatory subjectof bargaining.The code, however, also provides that employees"shall adhere" to the rules set forth therein "underpenalty of discipline." Thus, as in Capital Times, wefind that this penalty provision, in and of itself,directly affects employment security and, therefore,is a mandatory subject of bargaining. Accordingly,we conclude that Respondent's unilateral promulga-tion of its Code of Ethics, to the extent that the codecontained a penalty provision, was violative ofSection 8(a)(5) and (1) of the Act. We furtherconclude that since the penalty provision is aconstituent part of the code, Respondent's refusal todiscuss the code upon demand constituted aneffective refusal to bargain about the penaltyprovision and was thus a separate violation ofSection 8(a)(5) and (1).2. The Administrative Law Judge found, and weagree, that Section 10(b) of the Act precludes anyunfair labor practice finding based upon Respon-dent's unilateral promulgation of its General OfficeRules on July I, 1968, and its republication of suchrules, as revised, on May 10, 1972.The Administrative Law Judge nevertheless furtherconcluded that Respondent violated Section 8(a)(5)and (I) by its refusal to honor the Union's August 16,1974, demand for bargaining over the General OfficeRules. In this regard, without passing on each of therules set forth therein, the Administrative Law Judgefound that the General Office Rules, including thepenalty provisions thereof, constituted a mandatorysubject of bargaining.The General Office Rules, in contrast to Respon-dent's Code of Ethics, establish rules with respect tosuch matters as employee intoxication, violent ordisorderly conduct, use of equipment for privatepurposes, and various reporting and recordkeepingprocedures which, in our view, directly affect termsand conditions of employment. We, therefore, findthat Respondent was obligated to bargain over suchrules upon the Union's request and that its refusal todo so was violative of Section 8(a)(5) and (1) of theAct.conveniently ignores in suggesting that our decision will result in theunilateral and arbitrary disciplining of employees by Respondent.Finally, our colleague suggests that our conclusion herein rests on afinding that Respondent, as a newspaper, possesses a first amendmentexemption from bargaining. That, simply, is neither the express nor impliedbasis for our conclusion. Rather, in view of our finding that sec. 2 does notHowever, we shall specifically except from ourOrder requiring Respondent to bargain over theGeneral Office Rules the following portions ofGeneral Office Rule 11:All copy and proof, both news and advertisingmatter, must be treated as confidential. Noinformation obtained by any employee by reasonof his employment shall be made use of forhimself or given out, or in any way made knownprior to publication.... Employees must soconduct themselves outside of office hours as notto reflect adversely on the newspaper or causeloss of business or patronage.In our view, these cited portions of General OfficeRule 11, like the substantive provisions of Respon-dent's Code of Ethics, are essentially based on ethicalconsiderations designed to enhance the credibility ofRespondent's newspaper. We make it clear, however,that this finding is not to be construed as relievingRespondent from its obligation to bargain over anypenalty provision for employee violations of suchrules.3. The Administrative Law Judge concluded thatthe May 16, 1974, warning letters issued to employ-ees Dougherty and Smith are time-barred under theAct. We disagree. In our view, the warning letters,which closely followed Respondent's unilateral pro-mulgation of the Code of Ethics, which we haveherein found violated Section 8(a)(5) and (1),represented attempts to implement the penaltyprovisions of that code. The Bryan case,4cited by theAdministrative Law Judge, does not in our viewcompel a different result. In Bryan, the union andemployer signed a collective-bargaining agreementwhen the union represented only a minority of theunit employees. Charges were filed with the Boardsome 10 and 12 months later. The Court, reversingthe Board and the court of appeals, held (362 U.S. at415) that "since a complaint based upon [the originalexecution of the agreement was time-barred], thatevent itself could not be utilized to infuse withillegality the otherwise legal union-security clause orits enforcement."Here, however, Respondent's unlawful promulga-tion of the code's penalty provision itself occurredwithin the 10(b) period. Thus, this is not a situationwhere conduct occurring within the limitationsconstitute an outright ban on outside activities, we find it unnecessary toconsider the ramifications, if any. the first amendment may have to the issuebefore us; namely, whether or not certain ethical standards promulgated byRespondent are mandatory subjects of collective bargaining.4 Local Lodge No. 1424, International Association of Machinists, AFL-ClO [Bryan Mfg. Co.] v. N LR. B., 362 U.S. 411 (1960).245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod "can be charged to be an unfair labor practiceonly through reliance on"5an earlier unfair laborpractice occurring outside the 10(b) period. Inasmuchas we find the issuance of the May 16 warning lettersto be in violation of Section 8(a)(5) and (1) of theAct, we shall order Respondent to rescind the lettersto employees Dougherty and Smith, and to removethe letters and any references thereto from theirpersonnel files.The RemedyHaving found that Respondent has violated theAct in certain respects, we shall order that Respon-dent cease and desist from such conduct and takecertain affirmative action necessary to effectuate thepolicies of the Act. Such affirmative action shallinclude an order that Respondent rescind in writingthe penalty provision of the Code of Ethics and,upon request, bargain with the Union concerning theGeneral Office Rules, other than those portions ofGeneral Office Rule II and the Code of Ethicsspecifically excepted herein. However, we shall orderRespondent to bargain, upon request, with theUnion concerning the penalty provision of theGeneral Office Rules as it may apply to the aforesaidportions of General Office Rule 11 and the penaltyprovision of the Code of Ethics. We further shallorder Respondent to rescind and withdraw frompersonnel files, or other files maintained by it, copiesof, or references to, the warning letters issued toemployees Dougherty and Smith, dated May 16,1974, to rescind any other disciplinary actions whichresulted from enforcement of such penalty provision,and to make the employees whole for any losses theymay have suffered by reason of any enforcement ofsuch penalty provision, with interest added thereto inthe manner set forth in Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and to be computed in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950). We shall also order Respondentto post appropriate notices.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Peerless Publications, Inc. (Pottstown Mercury),Pottstown, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with theNewspaper Guild of Greater Philadelphia, Local 10(herein called the Union), upon request, about termsand conditions of employment embodied in Respon-dent's General Office Rules, except the Code ofEthics and those portions of Rule 11 herein excepted.(b) Refusing to bargain collectively with the Union,upon request, about the penalty provision of theCode of Ethics and the penalty provisions of theGeneral Office Rules insofar as it might apply tothose portions of General Office Rule 11 set out inthis Decision which constitute a "code of ethics."(c) Unilaterally promulgating rules or penaltyprovisions affecting wages or terms and conditions ofemployment, or enforcing such unilaterally promul-gated rules or penalty provisions, without giving theUnion notice and the opportunity to bargain.(d) Unilaterally implementing the penalty provi-sions of the Code of Ethics by warning letters.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act, orinterfering with the Union's efforts to bargaincollectively with it with respect to the followingappropriate unit:All Editorial, Circulation, Maintenance, Tele-phone Operator and Advertising Departments,but excluding the managing editor, city editor,circulation manager, confidential secretary to thePublisher, county string correspondents, commis-sion advertising salesmen, and the national,display and classified advertising managers.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Rescind in writing the penalty provision of theCode of Ethics.(b) Rescind in writing the General Office Rulesexcept those portions of Rule I I specified herein.(c) Upon request, bargain with the Union aboutthe penalty provision of the Code of Ethics and, if anagreement is reached, embody it in a signedagreement.(d) Upon request, bargain with the Union concern-ing terms and conditions of employment containedin the General Office Rules (except those portions ofRule 11 specified herein), including any penaltyprovision which might apply to the aforesaid por-tions of Rule 11, and, if an agreement is reached,embody it in a signed agreement.(e) Rescind and withdraw from personnel or otherfiles maintained by Respondent copies of or refer-ences to, the warning letters issued to employeesDougherty and Smith dated May 16, 1974, andrescind any other disciplinary actions which resultedfrom enforcement of this penalty provision and makes 362 U.S. at 417, emphasis supplied.246 PEERLESS PUBLICATIONSthe employees whole for any losses they may havesuffered by reason of the enforcement of thesepenalty provisions in the manner set forth in theremedy section of this Decision.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or useful under the terms ofthis Order.(g) Post at its place of business in Pottstown,Pennsylvania, copies of the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(h) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN FANNING, dissenting in part:I agree with my colleagues' finding that Respon-dent violated Section 8(a)(5) and (1) of the Act byissuing warning letters to employees Dougherty andSmith, and by refusing to bargain with the Unionupon request about Respondent's General OfficeRules. Unlike my colleagues, however, I would notexempt from mandatory bargaining certain portionsof Respondent's rules merely by dubbing them"ethics," nor would I separate those rules from theattached penalty provisions imposed by Respondentfor violation of the rules, and require bargaining onlyas to the penalties. For the reasons more fully setforth in my dissenting opinion in Capital Times,supra, I believe that rules and their constituentpenalties (which is what makes them rules ratherthan merely opinion) cannot be artificially severedfrom each other for the purposes or requirements ofcollective bargaining. I am supported in this view byRespondent in the instant case. Respondent con-cedes-in fact argues-that the law on discipline forI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."7 See, e.g.. the Administrative Law Judge's discussion at 223 NLRB 666and fns. 23,50,51, and 113.1 This statement by the majority misses the point. The test of whether amatter is subject to mandatory bargaining is not a respondent's allegedrule violation "is identical with the law on rulepromulgation," which in turn is the same as the lawwith respect to implementation. Moreover, Respon-dent filed no additional papers with this Board afterissuance of the Board's decision in Capital Times,apparently because it was convinced that its state-ment of logic and law already filed was correct. Iagree that it is correct, and I dissent from mycolleagues' failure to so find.My colleagues and I agree that the warning lettersissued to employees Dougherty and Smith must berescinded. Respondent issued those letters in imple-mentation of its work rules. Yet the majority findsthat Respondent was not required to bargain aboutpromulgating that very work rule. The majorityattempt at separation of cause and effect in thisregard baffles me. As I observed in footnote 7 of mydissent in Capital Times, 223 NLRB at 656, "If rulesand their enforcement are severable, then we cannever find a violation with respect to a rule. To do sowould be contrary to both the Constitution and Sec.8(c). Without meaning to impinge on theology, Isuggest that where there is no effect there can be nocause. If there is no requirement that the rule beobserved, it cannot affect, or be, a term or conditionof employment. Conversely, rules with penalties,expressed or implied, are conditions of employment:cause and effect."I further disagree with my colleagues' departurefrom and extension here of the decision in CapitalTimes. In Capital Times, the Administrative LawJudge found that respondent had conceded thatoutside employment is a mandatory subject ofbargaining.7The respondent challenged that asser-tion before the Board, but the Board affirmed theAdministrative Law Judge. This Respondent doesnot agree that it is required to bargain about rulespertaining to outside activities, including secondaryemployment. The majority, citing Respondent's codeas a "legitimate attempt ...to protect and enhancethe credibility of its newspaper," finds that Respon-dent is not required to bargain about such outsideactivities, including secondary employment.8Here,the rule requires avoidance of such activities andrequires that employees conduct themselves outsideof office hours so as "not to reflect adversely on thenewspaper or cause loss of business or patronage."Thus, if an employee of Respondent accepts second-motive for setting forth such a rule, nor is it the subject matter of the rulealone. Rather, it is the rule's effect on emplovees which determines whether ornot it is a term and condition of employment. See The Timken Roller BearingCompany, 70 NLRB 500, 502 (1946); Fibreboard Paper Products Corp, v.N.LR.B., 379 U.S. 203, 213 (1964). Thus. except where certain recognizedexceptions exist (such as, e.g., intoxication while on the job) it is the impactof the rule itself that mandates bargaining, not the reason behind inceptionof the rule.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDary employment or, for example, local politicaloffice, and votes or take a position on a matter whichdispleases one of Respondent's advertisers so that theadvertiser cancels an ad with Respondent, then theemployee may be discharged. I suggest to mycolleagues that discipline in such an instance byRespondent cannot in fact "enhance the credibility"of Respondent and could not be viewed as a"legitimate" attempt to do so. First, if the disciplinewere not known to the public, then it could have noeffect with respect to enhancing Respondent'scredibility. Second, if such circumstances wereknown to the public, Respondent would be viewed aseither arbitrarily punitive or alternatively as forcingits employees to agree with its advertisers' ideas; i.e.,an "official line," which hardly seems conducive to"enhancing credibility." Yet this appears to be mycolleagues' sole basis for finding that Respondent isnot obligated to bargain about such a rule.9Furthermore, the majority holding here appears tome to be inconsistent with their own rationale inCapital Times. Discussing the outside activitiesaspect of the respondent's code in that case, themajority pointed out at 653: "Moreover, it isimportant to note that the code [merely] requires thereporting of outside activities which might involve aconflict of interest, and does not ban such activitiesoutright." (Emphasis supplied.) The rule in theinstant case however does ban such activities. Thus,the very distinction between requiring only reportingand actually banning relied upon in Capital Times isnot present here. Yet the majority w;thout discussionor explanation apparently either ignores or fails torecognize the difference. And the exception hasbecome the rule. Whereas the lesser requirement ofreporting outside employment was "concededly amandatory subject" in Capital Times, the totalprohibition of such activities becomes in this case9 Except in certain circumstances, of course, but more about that infra.'0 The Administrative Law Judge in Capital Times at 681, fn. 73,correctly forecast difficulties inherent in a holding such as that of themajority here. She noted: "Additional problems would arise where theemployer seeks toforbid unit employees to exercise a constitutional right butthe prohibition is arguably job-related-for example, if an employingnewspaper seeks to forbid or require political reporters to join a politicalparty. Such legal problems would be inescapable if Respondent here hadadopted [rules] requiring employees to refrain from. rather than merely toreport, activities presenting a possible conflict of interest. Understandably.all parties have declined my invitation to discuss [this issue ." (Emphasissupplied.)In my view, the "inescapable" legal problems have been squarelypresented by the majority's holding here, but have still received nomeaningful discussion." Respondent's General Office Rules, as published on May 10, 1972.state:For all Employees of the Pottstown MercuryThese rules include, but are not limited, to all of the office rules foryour department. Your department head may add to these rules morespecific rules which apply to your department. Violation of office rulesmay be deemed cause for discharge except in the case of those ruleswhere discharge is automatic:bargainable only if the newspaper is willing.10Thus,my colleagues apparently have concluded that anewspaper, and only a newspaper, does not have tobargain about prohibitions on secondary employ-ment or other outside activities. Their rationale forsuch a change in the law is conspicuous by itsabsence. As noted above, the change is not in factlikely to enhance Respondent's "credibility." Re-spondent argues that it does not have to bargain,solely because it is a newspaper, and thereforepossesses certain first amendment exemptions frombargaining. That argument was properly rejected bythe Administrative Law Judge here, as it was by theBoard in Capital Times. Yet if status as a newspaperis not the unarticulated rationale, what is the basis?The difficulties inherent in the majority position itseems to me are perhaps best highlighted by theirinconsistent treatment of General Office Rule 11,partially quoted supra. (See full text below."T) It usedto be, to paraphrase Gertrude Stein, that a rule is arule is a rule. No longer. Rule 11 clearly affectsemployee conduct and terms and conditions ofemployment, and my colleagues properly concludethat as a whole it is a mandatory subject ofbargaining. However, they also conclude that certainportions of Rule 11 are "related" to ethics and aretherefore not subject to bargaining by Respondent,at least as applies to employees in this unit.12Yetenforcement of the "non-rule" aspects of Rule 11 asto these very same employees is found a violation.By their treatment of Rule 11 my colleagues wouldexempt from the newspaper's duty to bargain suchsubjects as the confidentiality of copy or informa-tion-whether Respondent decides to publish it ornot13-and employee conduct outside of officehours which Respondent may interpret as adverselyreflecting upon it.14At the same time they properlyconcede Respondent's duty to bargain about suchII. All copy and proof, both news and advertising matter, must betreated as confidential. No information obtained by any employee byreason of his employment shall be made use of for himself or given out,or in any way made known prior to publication. Employees must notdeface property of the Company by posting circulars anywhere excepton the bulletin board provided for that purpose. Employees areprohibited from writing upon, cutting, scratching or otherwise damag-ing buildings, walls, floors, furniture, machinery or other equipment ordefacing an office sign, or notice, or changing the wording in any way.Wanton destruction of property, material or finished work is forbidden.Employees must so conduct themselves outside of office hours as not toreflect adversely on the newspaper or cause loss of business orpatronage. Prompt and satisfactory cooperation with fellow workersand other members of this organization is required.12 Thus the following paradox: A rule is a rule is a rule-is not a rule.And the difference, of course, is obvious?13 In this connection see fn. 17 of my dissenting opinion in Capital Times,223 NLRB at 657, suggesting a gray area, or room for honest disagreement,inherent in the ethics problem: e.g., is it ethical to report the contents ofstolen documents?14 My colleagues suggest at fn. 3 that Respondent's rule curtailing the248 PEERLESS PUBLICATIONSmatters as the posting of circulars (whether "ethical"in nature or not), defacing company property,changing the wording of a company sign, and"satisfactory cooperation" with fellow workers. Theirlogic in this regard escapes me. Are these employeesnot entitled to the same protections under our Act asemployees of other employers or in other units? Withall due respect, I submit that the anomalous resultsreached here by my colleagues represent neithergood logic nor good labor law.Without discussion of any of the significantproblems, the majority now finds that for newspa-pers-and apparently only for newspapers-second-ary employment and other outside activities, far frombeing "concededly a mandatory subject," are inexpli-cably not bargainable at all.15Finally, I suggest that my colleagues place theUnion in an untenable position both for bargainingand for representation purposes in this and otherunits. For example: If a grievance is filed, should theUnion pursue it? Would it violate its obligation toemployees in other units if it does pursue it-or doesnot? If this Union, in another unit, insists to impassewith respect to bargaining about work rules, does itviolate the Act? Does the majority mean to inviteexclusions from the bargaining obligation in non-newspaper units?As in Capital Times, I would not artificially severany of these rules or "ethics" from their constituentpenalties. Nor would I treat as "ethics" whatRespondent itself promulgated as rules. Nor would Igrant a "newspaper exception" to the requirementthat an employer bargain about secondary employ-ment, or about other, constitutionally protected,outside activities of employees. I therefore dissentfrom those portions of the majority opinion.outside activities of its employees is not a "prohibition." However, Rule IIspecifically states that employees must conduct themselves outside of officehours so as not to cause adverse reflection on or loss of patronage toRespondent. This part of Rule Ii, that both Respondent and my colleaguesequate with Sec. 2 of the Code of Ethics, is phrased in the imperative. Toargue that it is not a prohibition ignores the reality, to wit: Respondent takesthe position that it alone is the sole arbiter-after the fact-of what willconstitute a conflict with its own interests. On the ground that it is unwillingto allow "some arbiter" to "write our rules for us" it has refused to specifythe rule involved when it has objected to conduct. For those employees notgifted with extrasensory perception, Respondent's wording-already ap-plied in an ex post facto manner as we see in this case-necessarily has theintended effect of a prohibition.Also, my colleagues aver that their conclusion, not being an "outrightban" on outside activities, requires no discussion of the possible firstamendment ramifications concerning their duty to bargain. But there areobvious ramifications with respect to employee first amendment rights aswell. An "iffy" ban on outside activities can only hang like a sword over theheads of employees. It is difficult to understand, therefore, how mycolleagues are willing to approve the less-than-outright-ban interpretationwithout at least, as a safeguard, requiring that it be bargainable.,5 Obviously an employee's personal activity, outside working hours, onbehalf of the NAACP, or a political candidate, or even the United Fund,might cause the Respondent to lose patronage from a disgruntled advertiser.The wording of Rule II is conveniently broad for application byRespondent to such situations.The Administrative Law Judge in Capital Times alluded (223 NLRB at680, fn. 73) to problems which might arise in this connection. She noted:Existing precedent indicates that the statutory bargaining represen-tative's duty of fair representation not only forbids it to seek arbitraryand invidious treatment of unit employees, but also forbids anemployer to agree to such a union demand or to seek the union'sagreement to such an employer demand and requires the union to seekcorrection of certain kinds of arbitrary and invidious employertreatment of employees. lEmphasis supplied.]She went on to note that a choice might therefore be required between theconclusion that an employer may impose at least certain types of arbitraryconditions of employment without bargaining (because such a bargainingproposal would be unlawful) and the conclusion that they cannot belawfully imposed at all.I believe that the latter conclusion is correct.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present their evidence, it has beendecided that we violated the law and we have beenordered to post this notice. We intend to carry outthe Order of the Board and abide by the following:WE WILL NOT refuse to bargain collectively withthe Newspaper Guild of Greater Philadelphia,Local 10 (herein called the Union), upon request,about terms and conditions of employmentembodied in the General Office Rules.WE WILL NOT refuse to bargain collectively withthe Union, upon request, about the penaltyprovision of the Code of Ethics, and any penaltyprovision of the General Office Rules as it mayapply to the "code of ethics" provision therein.WE WILL NOT unilaterally promulgate rules orpenalty provisions affecting wages or terms andconditions of employment, or enforce suchunilaterally promulgated rules or penalty provi-sions, without giving the Union notice and theopportunity to bargain.WE WILL NOT unilaterally implement thepenalty provisions of the Code of Ethics bywarning letters.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act, or interfere with the Union's efforts tobargain collectively with us with respect to thefollowing appropriate unit:All Editorial, Circulation, Maintenance,Telephone Operator, and Advertising De-partments, but excluding the managingeditor, city editor, circulation manager,confidential secretary to the Publisher,249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounty string correspondents, commissionadvertising salesmen, and the national,display and classified advertising managers.WE WILL rescind in writing the penalty provi-sion of the Code of Ethics.WE WILL rescind in writing the General OfficeRules except those portions of Rule 11 whichconstitute a "code of ethics."WE WILL, upon request, bargain with the Unionabout the penalty provision of the Code of Ethicsand, if an agreement is reached, embody it in asigned agreement.WE WILL, upon request, bargain with the Unionconcerning terms and conditions of employmentcontained in the General Office Rules (exceptthose portions of Rule 11 which constitute a"code of ethics"), including any penalty provisionwhich might apply to the aforesaid "code ofethics," and, if an agreement is reached, embodyit in a signed agreement.WE WILL rescind and withdraw from personnelor other files copies of, or references to, thewarning letters issued to employees Doughertyand Smith, dated May 16, 1974, and any otherdisciplinary actions which resulted from ourenforcement of this penalty provision.WE WILL make the employees whole for anylosses they may have suffered by reason of anyenforcement of such penalty provision, withinterest at the rate of 6 percent per annum.PEERLESS PUBLICATION,INC. (POTTSTOWNMERCURY)DECISIONSAMUEL M. SINGER, Administrative Law Judge: Thiscase was heard before me in Philadelphia and Pottstown,Pennsylvania, between February 18 and June 3, 1975,1pursuant to charges filed August 28 and complaint issuedon November 29, 1974. In general, the complaint allegesthat Respondent violated Section 8(aXl1) and (5) of the Actby unilaterally formulating, promulgating, or implementinga "Code of Ethics" and "Office Rules" without priornegotiations with Charging Party (the exclusive representa-tive of its employees in an appropriate unit); by rejectingCharging Party's requests to meet and bargain respectingthose matters; and by issuing warning notices to twoemployees for alleged violation of the unilaterally promul-gated Code of Ethics.All parties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce evidence. Briefs from all parties were receivedI On Apnl 8, 1975, 1 granted Charging Party's motion to reopen thehearing, closed on March 18, 1975, to receive additional evidence. Theresumed hearing was held on June 3, 1975.2 Although, as hereafter appears, I reject Respondent's basic contentionsby July 18, 1975.2 Upon the entire record and myobservation of the testimonial demeanor of the witnesses, Imake the following:FINDINGS AND CONCLUSIONSI. BUSINESS OF RESPONDENT; LABOR ORGANIZATIONINVOLVEDRespondent, a Pennsylvania corporation, with principaloffice and place of business in Pottstown, Pennsylvania,publishes The Pottstown Mercury, a daily newspaper.During the past 12 months, a representative period, itderived from that business revenues in excess of $500,000;and received at that place in interstate commerce goodsand materials valued in excess of $50,000. I find that at allmaterial times Respondent has been and is engaged incommerce within the meaning of the Act and that assertionofjurisdiction here is proper.Newspaper Guild of Greater Philadelphia, Local 10("Guild" or "Union"), is a labor organization within themeaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Pottstown Mercury ("Mercury"), acquired byRespondent Peerless in December 1966, has a 28-30,000daily circulation covering three counties in Pennsylvania(Chester, Montgomery, and Berks). It "attempts to presenta balance of local and national news," utilizing services ofthe Associated Press and of United Press International.Ellis Rietzel, publisher and vice president, has been withthe Mercury 8 years. During the material period hereinvolved Robert J. Boyle was editor, Robert Urban, cityeditor, Charles Hewitt, managing editor, and RobertKurtz, business manager.Contractual relations between Respondent and the Guilddate back to 1966, when the Union was certified asexclusive bargaining representative of certain classifica-tions of employees at the Mercury.3The first collectiveagreement covering the period September 1966-September1968 was followed by three others-the last coveringSeptember 1973-September 1976. Approximately 58 em-ployees were in the bargaining unit at the time of thehearing-among them about 15 in the editorial or newsdepartment, 10 in display advertising, and 10 in classifiedadvertising.and positions, the meticulous and comprehensive treatment of the issues inits 140-page brief and 18 appendixes have been helpful.3 The Mercury unit is one of five units comprising Philadelphia Local 10;the other four cover other publications in the Local's territorial jurisdiction.250 PEERLESS PUBLICATIONSB. Office Rules1. Origin and publicationOn July 1, 1968, Respondent posted on all of its bulletinboards "General Office Rules," written and prepared byPublisher Rietzel.4These rules cover a variety of subjects-some dealing with routine and ministerial matters5andothers with more substantive working conditions. Thepreamble to the Rules reads:These rules include, but are not limited to, all of theoffice rules for your department. Your departmenthead may add to these rules more specific rules whichapply to your department. Violation of office rules maybe deemed cause for discharge except in the case ofthose rules where discharge is automatic.Among the more substantive "rules" are those dealing with"false or misleading employment record information,"6intoxication or drinking on company property, gamblingon premises, complaints from creditors, loitering, andvisiting employees, use of profanity or "indecent lan-guage," work stoppages and slow-downs,7"carelessness orneglect of duty in carrying out assignments or instruc-tions," insubordination, confidentiality of informationprior to publication, conduct outside of office hours so "asnot to reflect adversely on the newspaper or cause loss ofbusiness or patronage," "personal use" of companyequipment and machines, "privately owned goods" left onpremises without permission, use of radios and televisionfor other than news business, wage assignments andgarnishments, funds solicitation, and access to premises bynonemployees.2. Implementation and enforcementThe record contains documentary evidence, includingwarning letters and memoranda to employees, which,Respondent contends, establishes that it has implementedand enforced the "General Office Rules"s8since theirinception in 1968. In general, these describe the inci-dents(s) in which the employee was involved and charac-terize the alleged offense in broad terms (such as "neglectof duty")-rarely referring to the "office rules" and neverspecifying the particular office rule allegedly breached.Publisher Rietzel testified that although in each case he"intend[ed] to rely on the office rules," he deliberatelyavoided identifying the rule number "because we [did] notwant to get into a position where an arbitrator would beformulating our own rules."The earliest letter relied on by Respondent is an August1, 1968, memorandum from Rietzel to Smetaniuk (a unionsteward) in which Rietzel warned the employee that hisunauthorized absence to attend a union meeting consti-tuted a "neglect of duty." Also on that date (August 1)Rietzel formally warned Keller, an advertising salesman,4 According to Rietzel, copies of the "Rules" were also handed toemployees on July 1, 1968, "or the nearest payday" and to "new" employeesafter "some point in '69 or '70."5 E.g.. notifying changes in addresses and telephone numbers, deface-ment of company property, reporting injuries and accidents, use of companytelephones for nonbusiness purposes, turning off motors and lights,that his "personal unauthorized use" of a Company vehicleduring which he had an automobile accident constituted"neglect of duty." The next day (August 2, 1968), Rietzelinformed Keller that his failure to note the time spent onpersonal business on the timecard on the previous dayconstitutes a "violation of office rules prohibiting thefalsifying of timecards." A grievance objecting to a 3-daysuspension of Keller was ultimately disposed of during the1968 contract negotiations.On November 17, 1968, City Editor Urban formallywarned employee Rose Mullaney that she would lose 40minutes pay because of unexcused tardiness and that"further tardiness ...will demand more severe action."The 1969 episodes include incidents again involvingKeller and Mullaney and a third employee (Gottshall).Based on a claim that Keller did not properly place anadvertisement for a customer, Rietzel on April 21 warnedKeller about abiding "by rate cards, contracts, and otheroffice rules," invited his resignation, and warned of thepossibility of discharge "through a neglect of duty"; agrievance later filed by the Union on behalf of Keller wasultimately resolved and the Union withdrew its request forarbitration of the dispute. As to Mullaney, Editor Boylewarned her on June 9 that her absences, without reportingin illness, justified the assumption that she "abandoned"her position with the Mercury; several days later Rietzeltransmitted her terminal pay. On November 12, the Unionwithdrew a grievance filed on her behalf "without prejudiceto the Guild's contentions." The Gottshall incidentinvolved a January 10, 1969, warning to an advertisingsalesman concerning his failure to notify two customersabout rate changes (later necessitating making rebates);Gottshall was told that "one more neglect of duty chargewill result in your discharge."Finally, on October 14, 1971, Walters, a maintenanceemployee, was requested to resign because he was involvedin a "fight" with another employee. According to CharlesMeyers (now a company supervisor but a Local official in1971), Walters was told that he was in violation of "officerules," but Meyers could not "recall the number of therule."On May 10, 1972, the General Office Rules were"updated" with "very slight revisions" and again posted.Respondent alleges that the following instances evidencetheir implementation and enforcement:A warning letter dated September 8, 1972, to employeeAlbright charging him for the second time with "neglect inthe handling of advertising accounts."A November 10, 1972, warning letter to employeeTrexler for "neglecting to make regular ... sales calls onmany of [his] accounts" and threatening him withdischarge unless he improved.A March 28, 1973, warning letter to Sassman that he wasnot fulfilling his "primary responsibilities" as circulationsupervisor.compliance with Governmental regulations, maintenance of cleanliness,reporting machinery breakdowns, and submission of physician's statementsfor sick leave.6 Specifically named as a dischargeable offense.7 Supra, fn. 6.R Hereafter referred to as "Office Rules" or "Rules."251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA September 28, 1973, letter to John Everts, anadvertising salesman, enumerating his "neglects of duty"and giving Everts "final warning" of termination unless heimproved. Everts' October 23, 1973 discharge resulted inthe filing of a grievance and an arbitration proceeding stillin progress at the time of the instant trial.A March 11, 1974, warning letter to Kirk, a circulationdepartment employee, for failure to properly perform.After adverting to several "mistakes" Kirk had allegedlymade in the past several weeks, Circulation Manager Boyerthreatened to "replace" him.A March 26, 1974, letter to Peter Smetaniuk fromAdvertising Manager Shock, itemizing instances of "infrac-tions ...which could result in ...dismissal from theMercury" and warning that any "further infraction of thecontract and/or office rules will be considered grounds for...dismissal." This matter was the subject of discussion ata grievance meeting between Respondent and the Unionon April 4, 1974.9A May 17, 1974, verbal warning to Gottshall, anadvertising salesman, concerning an error in handling anadvertisement.On April 3, 1974, all employees were given a "Notice"with their paychecks, stating that "the published andposted office rules are, and always have been, in force ...and will be enforced."3. Collective bargaining over Office Rules andmanagement-rights clauses authorizing Company toalter rulesRespondent concedes that it unilaterally promulgatedand put into effect the Office Rules in 1968 and that itreissued them in revised form in 1972 without prior noticeto or consultation with the Guild. It is also clear that theUnion made no request to bargain with respect to thoserules until August 16, 1974 (infra, sec. C, 4). However, therecord shows that the Union nonetheless objected to theRules and their enforcement during the 1968 bargainingnegotiations-shortly after they were first promulgated.Thus, Respondent's witness Boyer'o recalled Union Offi-cial Schick (the Union's administrative officer) "talkingabout the office rules" during the August 8, 1968,bargaining session; and the union minutes on that meeting(for which Boyer vouched) quote Rietzel as having"refused to do anything" about the rules (and also aboutwarning letters to employee Keller based on the Office9 The warning letter to Smetaniuk, Guild unit chairman at Mercury, wasalleged to be intimidatory and to interfere with protected concerted activityin the unfair labor practice charge filed in this proceeding, but the unionlater withdrew this portion of the charge.'0 Now Mercury's circulation manager-but Guild vice chairman in1968.i" This finding is based on credited testimony of General Counselwitness Smetaniuk who described how the nullifying words came to beplaced on the letters.12 I do not credit the testimony of Rietzel and Meyers (Companymaintenance supervisor at the time of the hearing and chairman of theGuild's Mercury unit in 1968) to the extent that their testimony conflictswith that of Smetaniuk (supra, fn. II). Rietzel's recollection of the eventsleading to his signing the letters is vague and hazy. While acknowledging hissignature on the letters, he at first testified that he could not recall "underwhat circumstances all of these documents were signed." After refreshing hisrecollection the next day, he testified that his lawyer (who participated in theRules), insisting that "they stand." The Union's minutesfor another (October 8, 1968) meeting are even morespecific, reading:The guild does not recognize the validity or agree orjoin in any recognizition (sic) of company rules postedby them, particularly those that will be grounds fordismissal which are nonsencial (sic).Rietzel conceded at the hearing that the Guild during thosenegotiations "was refusing to recognize the office rules."He also conceded that the Guild "tore ... off and threw... away dramatically" a "transmittal" letter to acompany contract proposal (sent to the Union at the outsetof the negotiations) seeking to incorporate a broadmanagement clause, including a provision reserving to theCompany the right "to make or change rules ...."Finally, the record establishes that on October 19, 1968, inresponse to Guild strike pressure (and as part of thecontract-bargaining and strike settlement) Respondent(through Rietzel) agreed to nullify warning letters previous-ly issued to employees based on the 1968 Office Rules.'Seven of these letters (G.C. Exhs. 31-36, 38) had the words"Void And Withdrawn" lettered across them with thesignature "Ellis Rietzel" and the date "10/19/68" at thebottom. The eighth letter (G.C. Exh. 37), signed by Rietzel,declared the "conditional discharge" of Keller and Gotts-hall to be "voided and withdrawn." 12The record shows that at the beginning of their secondcontract negotiations (the 1970 agreement) Rietzel, as in1968, transmitted to the Guild a letter including a proposedmanagement rights clause incorporating, among otherthings, a provision authorizing the Company "to make orchange rules." After the conclusion of the negotiations,Rietzel attempted to attach this letter to a signed copy ofthe final agreement. Rejecting this attempt, the Unionwrote that inasmuch as the Company was "unsuccessful"in obtaining such clause in the negotiations, the clause was"never [made] part of the final Agreement."During the last (1973) contract negotiations the Unionrejected for the third time Rietzel's attempt to include theabove-described management rights clause. Before signingthe final draft, the Union on October 1, 1973, wroteRespondent, protesting the Company's refusal to honor itspledge during the negotiations to withdraw the manage-ment proposal. The Union also indicated that it would notcontract negotiations) "may have said get these letters and have me signthem," indicating that he believed that all of the writing on one letter (Resp.Exh. 37) and the words "void and withdrawn" on the rest were in hislawyer's handwriting. He then testified that he "believe(d]" and soonafterwards definitively asserted that the words "void and withdrawn" werenot on the letters when he affixed his signature. Finally, he acknowledged,"I don't really know what happened." It stretches credulity to suppose thatRietzel, a highly sophisticated and knowledgeable individual, would havesigned these letters without ascertaining the purpose and effect of hissignature-i.e., nullification of warnings previously directed to employees.Indeed, at one point-in response to questioning concerning RespondentExhibit 37-Rietzel in exasperation exclaimed, "I don't think [the companyattorney ] would ask me to sign a blank piece of paper." Furthermore, atleast as to one warning or reprimand-a 3-day suspension to employeeKeller-Rietzel testified: "The matter of suspension for three days wasbargained out at the next [September 19681 contract negotiations."252 recognize the Company's "purely ...unilateral declara-tion" on management rights.13C. The "Code of Ethics"1. Origin and publicationPublisher Rietzel testified that on April 15, 1974, theCompany published a "Code of Ethics" as an amplification("integral part") of its posted Office Rules to spell outcompany standards of integrity, objectivity and fairness innews-gathering and news-reporting. According to Rietzel,the Code was promulgated because "in today's atmosphereof deteriorating integrity in various sections of the country,including Watergate and other things, and other newspa-pers, we felt that it was time that we set up some goals forourselves." Also according to Rietzel, he formulated theCode on the basis of an Ethics Code adopted by a societyof professional journalists (Sigma Delta Chi) in November1973. Respondent's Code was admittedly promulgatedwithout prior notice to and consultation with the Guild.Rietzel testified that although he was aware that the Union"might object" to the unilateral action, he "nonethelessproceeded" to issue the Code because he felt "it wasmanagement's prerogative to set its own ethics, its ownethical standards. This was part of the quality of thenewspaper ...."Respondent's Ethics Code, distributed to the employeeswith their paychecks on April 15, 1974, recites at the veryoutset that it "concerns all employees, who are newspaperpeople"; and that they are "a part of the posted office rulesfor all employees who shall adhere to them under penaltyof discipline." There then follow statements of generalprinciples on matters such as the role of newspapermen "toseek the truth as part of the public right to know the truth";the responsibility of "newspaper people to perform withintelligence, objectivity, accuracy, and fairness"; and theprinciples of freedom of speech. The Code is divided intofour sections-of which two, entitled "Ethics" and "Accu-racy and Objectivity," appear to be directly relevant.4TheEthics section (divided into five paragraphs) providesamong other things, that "[n othing of value should beaccepted"-gifts, favors, free travel; that "[s econdaryemployment ...holding public office, and service incommunity organizations should be avoided if it comprom-ises the integrity of newspaper people and their employ-ers"; that newspersons "should conduct their personal livesin a manner which protects them from conflict of interest,real or apparent"; that "news communications fromprivate sources should not be published or broadcastwithout substantiation of their claims to news value"; thatnewspersons "seek news that serves the public interest,despite the obstacles"; and that newspaper people "ac-knowledge the newsman's ethic of protecting confidentialsources of information."11 Alluding to this matter at the hearing. Rietzel testified, "There mighthave been some conversation as usual that the Guild wouldn't recognize it[the management rights claim] and I said, 'Well, we didn't care' ...thiswas our position."14 The other sections are "Fair Play" and "Pledge," which, like theintroductory paragraphs, involve general principles and platitudes.Is "Moonlighting" was not uncommon among employees at thePEERLESS PUBLICATIONSThe Accuracy and Objectivity section stresses thedesirability and goal of truthful, thorough, and fairreporting in news reports, headlines, photographs, etc.;emphasizes that "[n]ews reports should be free of opinionor bias and represent all sides of an issue"; admonishesagainst "[p]artisanship in editorial comment which know-ingly departs from the truth"; points out the "responsibili-ty" of newspaper people to present analyses and commentson public events through competent and qualified indivi-duals; and reminds that "[s]pecial articles and presenta-tions devoted to advocacy or writer's own conclusions andinterpretations should be labeled as such."2. Alleged implementation and enforcement;warning letters to employees Dougherty and SmithOn May 16, 1974, Publisher Rietzel wrote Dougherty (areporter) and Dolores Smith (copyreader) warning lettersabout their "outside activities involving conflicts of interestwith your employment" as partners in Dateline Communi-cations, an advertising and public relations agency. Rietzeltestified that he did not object to this activity 5until helearned that Dateline had provided a Mr. Calhoun(Pottstown Industrial Park developer) with advertising ratedata from newspapers circulating in the Pottstown area,without including the Mercury; and that he then instructedEditor Boyle to warn the two employees "to cease anddesist [from] this action." Dougherty and Smith testified tothe effect that Boyle talked to them twice about theirDateline activity; that in one of these (Dougherty recalledit as the first conversation while Smith thought it was thesecond) Boyle quoted Rietzel as saying that their activityviolated the Code of Ethics; and that Boyle advised themin the second conversation (May 16) to "forget it" and notto "worry about it," indicating that he had discussed theDateline episode with Rietzel and "it will blow over."Respondent contends that the warning letters imple-mented not the Code of Ethics (as indicated by thetestimony of Dougherty and Smith) but the Office Rules-specifically Rule II thereof providing that employees"must so conduct themselves outside of office hours as notto reflect adversely on the newspaper or cause loss ofbusiness or patronage." The letters themselves refer neitherto Code nor Office Rules and Boyle, who according toDougherty and Smith adverted to the Code in the warningconversation, did not testify.'6Rietzel testified that he didnot "think" that "there was any indication [in hisinstructions to Boyle] of any rule that we were trying toenforce"-adding that "[i]t was the situation itself' withwhich he was concerned. He indicated, however, that hehad "in mind" Office Rule 11 rather than the Ethics Code(paragraph 2 dealing with "secondary employment") whenMercury, Rietzel himself citing as examples one employee doing publicrelations for a college and another working in a clothing store.16 Boyle furnished a medical statement to the effect that he was unable totestify at the hearing Prior to presentation of that statement, Respondentexplained its failure to call Boyle as its witness on the ground that Boyle,fired by Respondent prior to the hearing (February 1975), would be biased.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe instructed Boyle to give the warning letters to the twoemployees.17Be that as it may, I agree with Respondentthat "in final analysis it is really unimportant whetherRietzel's May 16 warning letters implemented the OfficeRules or the Ethics Code" and, hence, it is unnecessary toresolve this issue here. As Respondent points out, there is a"manifest similarity" between Office Rule 11 and EthicsCode paragraph 2-bringing the warning letters easilywithin the ambit of one as within the ambit of the other-so that the "ultimate consequence, for all purposes of thiscase, is in law the same."'83. "Freebies"As indicated, Respondent's Ethics Code prohibits accep-tance of gifts and favors "of value" or of that which "cancompromise the integrity of newspaper people and theiremployers." The Code does not define what constitutes agift "of value," but Publisher Rietzel testified that he hadbarred an advertiser from distributing four or five bottlesof whiskey to Mercury employees during the Christmasseason because one bottle was to go to the makeup manwho is in a position to place an advertisement in a "betterposition" in the newspaper. Business Manager Kurtztestified that he was "not aware of a written policy or evenoral policy" with respect to acceptance of "freebies" priorto the (April 15, 1974) posting of the Code of Ethics andRietzel indicated that no "formal policy" had existed.The record shows that before posting of the Ethics Code,employees were permitted free admissions to banquets,baseball games, charity balls, circuses, "flea" markets, golftournaments, home shows, lectures, "Miss America"contests, race tracks, sport arenas and travel. In fact, inmost cases tickets for these admissions would comeunsolicited to "The Mercury" and were distributed toemployees by the Editor. While some freebies were ofrecurring nature (tickets for baseball, circuses, home shows,race tracks, etc.), others were not. And while the source oftickets could be advertisers (e.g., race tracks, circuses),others were not (e.g., Philadelphia Phillies baseball ticketssupplied as "courtesy" passes). Furthermore, some freebieswere work-connected (i.e., usable in connection with newscoverage such as tickets to cover a sports event or charityball) while others were not. Reporters and photographershad also gained free admittance to different events bydisplaying press cards or by simply showing up at the doorand identifying their press status. In at least one case, a"Mercury" reporter (Dougherty) received a complimentarymembership in a fraternal organization (Maria AsuntaLodge)-which membership, according to the reporter, hashelped him in getting "leads" for news stories.Despite the ability of reporters and photographers togain access to events by virtue of their press status, it isclear that they could, if they wished, pay the admission feesand request reimbursement for the fees as well as other1? Paragraph 2 of the Code states that "Newspaper people ... shouldconduct their personal lives in a manner which protects them from conflictof interest, real or apparent."Is As hereafter found (sec. D, 6), the outside activities provision of theEthics Code is in effect a restatement or particularization of the comparableprovision (in Rule I I) of the Office Code."I Sec. 6.1 of the governing collective agreement provides: "TheEmployer will pay all authorized necessary expenses incurred in the service"necessary expenses incurred in the service of the Compa-ny."9 However, Business Manager Kurtz testified thatexcept in unusual situations ("where a reporter may see anevent happening" such as a fire), the Company is "onlyobligated to reimburse people who are covering a specificassignment" given the individual in advance. He statedthat "if they are going to have an expense they would clearit in advance with management." And no reporter could bereimbursed for expenses incurred in pursuing a story on hisown time. According to Kurtz, even if the reporter is laterauthorized to follow up a story he initiated on his own, hisexpenses would be reimbursed only from the time heobtained authorization.Records for the 30-month period commencing withSeptember 1972 produced by Kurtz, show that only 35 to40 expense vouchers totalling $250 were submitted by andprocessed for employees during that period, mostly forgasoline purchases by salesmen.20According to Kurtz,none involved advances to employees.2' Kurtz testifiedthat employees were reimbursed promptly after approval ofthe voucher by a supervisor-in no event more than a dayafter submission.4. Collective bargaining over Ethics CodeAs in the case of the Office Rules, Respondent concedesthat it unilaterally formulated and promulgated the EthicsCode, without prior consultation and bargaining with theGuild. The record shows, however, that some aspects orareas covered by the Ethics Code were discussed in the1973 bargaining negotiations and ultimately disposed of inthe 1973-76 collective agreement. Thus, during the negotia-tions the Guild offered an "Employee Integrity" proposalproviding, among other things, that an employee "shall notbe required to perform, over his protest, any practice whichin his judgment compromises his integrity"-specificallyciting practices relating to the use of an employee "bylineor credit line," preparation of materials without distortionof facts, and issuance of corrections and retractions onpreviously published matter. (Resp. Exh. 45(a), sec. 25.3.)Although Respondent strongly objected to this unionproposal, it ultimately agreed to include an "EmployeeIntegrity" clause in the collective agreement (sec. 26.1)which states that:The Guild and Employer agree that news stories andfeature articles will be presented in accordance withsound journalistic practice without distortion of anyfacts, without malice, and without creating falseimpressions. If a question arises as to the accuracy ofthe printed material, the employee concerned will beconsulted prior to any retraction of the materialinvolved.of the company and will furnish all necessary and authorized transporta-tion."20 Others covered luncheon expenses incurred by advertisement sales-men in entertaining accounts. None covered admissions to sports and socialevents. The record shows that employees also use Company cars fortransportation.21 The vouchers that did cover advances were mainly for travel bysupervisors.254 PEERLESS PUBLICATIONSAnother provision to which the parties agreed, the"privilege against disclosure" clause, deals with theEmployer's obligation to provide legal protection to anemployee who, on advice of company counsel, withholdsfrom governmental bodies the source of information ormaterials gathered by the employee in the course of hisemployment (sec. 26.2). The record indicates that similar"employee integrity and privilege against disclosure"clauses had been negotiated by and incorporated incontracts between Guild and other employers.On June 4, 1974, the Guild wrote Respondent that its"Code of Ethics" involved "unilateral changes in terms andconditions of employment," that the Union regarded thepublication of the Code as an unfair labor practice, andthat it should withdraw the Code and engage "in collectivebargaining about it." On August 16, the Guild's attorneycomplained to company counsel that Respondent "hasnever responded" to the Guild's June 4 letter and herequested bargaining with respect to the Company's priorunilaterally published Office Rules as well as the Code ofEthics.D. Conclusions1. Introduction; the basic issueAs Respondent recognizes, although "the extensiverecord presents numerous apparent issues," the basic andparamount question here is whether the unilateral promul-gation and implementation of rules of employee conduct,in the form of Office Rules and Code of Ethics, is unlawful.According to Respondent, its Code of Ethics "does nomore than define, for employee and public alike, thestandards Peerless considers vital and indispensable to thequality of its product-The Mercury"-a purely manageri-al decision. General Counsel and the Guild, on the otherhand, contend that irrespective of Respondent's character-ization of its rules, their publication and enforcement aremandatory subjects of collective bargaining since theyaffect conditions of employment.For reasons to be stated, I find that the Rules and Codepromulgated and implemented by Respondent constitutemandatory bargaining matters. It must be stressed, how-ever, that this does not mean that the Union's consent wasa sine qua non for putting them into effect. All that thestatute requires is that a union, as statutory representativeof the employees in the bargaining unit, be afforded ameaningful opportunity to discuss and negotiate concern-ing matters of vital concern to employees on the theorythat joint participation through mutual consent may, inconformity with the overall statutory purpose, removepossible industrial strife. As stated by Circuit Judge (nowChief Justice) Burger in East Bay Union of Machinists,Local 1304 [Fibreboard Paper Products Corporation] v.N.L.R.B., 322 F.2d 411, 414 (C.A.D.C., 1963), affd. 379U.S. 203, 211 (1964), "By guaranteeing employee participa-22 See Administrative Law Judge Nancy M. Sherman's Decision in TheCapital Times Company, issued January 14, 1975 (Case 30-CA-2746), nowpending before the Board. where she concluded that rules of conductcomparable to some in Respondent's Code of Ethics constitute mandatorybargaining subjects. In its brief, Respondent concedes that "restriction ofoutside activity. as such, would probably be a mandatory bargainingsubject," but argues that it "definitely" would not be in certain circumstanc-tion in decisions relating to wages, hours, terms andconditions of employment, Congress made a determinationthat this would create an environment conducive toindustrial harmony and elminate costly industrial strifewhich interrupts commerce."2. The Office Rules and Code of Ethics asmandatory subjects of collective bargainingIn Miller Brewing Company, 166 NLRB 831, 832 (1967),enfd. 408 F.2d 12 (C.A. 9, 1969), the Board noted that "it isnot likely that there is any plant with more than a fewemployees which does not have requirements that employ-ees conform to some standards of deportment in the plantsociety .... But this truism does not end the matter, forthe question remains whether [the employer] must bargainwith employee representatives about making such [determi-nations] .... [A] bargaining representative is empoweredto deal with an employer 'in respect to rates of pay, wages,...or other conditions of employment.' "Here, the Office Rules and Ethics Code cover a widevariety of subjects. Some are routine and normally do notrequire bargaining-e.g., notification of address changes,turning off motors and lights, maintenance of cleanliness.Others proscribe conduct (intoxication or drinking at work,defacement of company property, etc.) no rational personwould quarrel with, or regarding which any bargainingwould perhaps be only to satisfy form. As to still others,such as restrictions on accepting gifts and favors imposedby the Ethics Code, it may well be that these do not requirebargaining if an appropriate alternative is offered (e.g.,advance payment of admissions to sports events). Finally,others, such as restrictions on secondary or outsideemployment or activities (by both Office Rules and Code)seem to fall squarely within the area of compulsorybargaining since these limitations could adversely affectearnings and employment conditions.22Be that as it may, itis unnecessary to determine which particular portions ofthe Office Rules and Ethics Code constitute mandatorybargaining matters. "The fact that penalties were pre-scribed for breaches thereof sufficiently affected theconditions of employment to make them mandatorysubjects of bargaining." Tiidee Products, Inc., 176 NLRB969, 976 (1969), enfd. 440 F.2d 298 (C.A.D.C., 1970).23 TheOffice Rules expressly warn employees that "Violation ...may be deemed cause for discharge except in case of thoserules [e.g., the false or misleading employment recordinformation rule] where discharge is automatic." And theEthics Code threatens "penalty of discipline" to thosefailing to "adhere" to it. It goes without saying that suchthreats to employee tenure and job security are of directand intense concern to employees. Donna Lee Sportswear,174 NLRB 318, 337 (1969), enfd. 435 F.2d 559 (C.A. 3,1971). Cf. Fibreboard Paper Products, supra, 379 U.S. at223. Since they go to the very roots of the employmentes-as when the outside activity "could reasonably conflict with theemployee's obligations to the employer, or generate an appearance of suchconflict." Such qualificatory equivocations serve to fortify the conclusionthat outside activity and employment are subject to bargaining.23 See also The Murphy Diesel Company, 184 NLRB 757. 762 (1970).enfd. 454 F.2d 303 (C.A. 7, 1971); General Electric Company, 192 NLRB 68,72 (1971). enfd. 466 F.2d 1177 (C.A. 6, 1972).255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship, it is only natural and reasonable that thecollective-bargaining agent be afforded opportunity to beconsulted in order to enable it fairly to discharge itsstatutory representative functions. Among the mattersappropriate for discussion in negotiations on rules of thissort are the mechanism for regulating them, the severity ofthe discipline to be meted out for a breach, and thequestion whether a particular rule be issued at all.Moreover, if an employer could properly issue "rules" ofthe scope here involved in the presence of a collectiveagreement, he could override and supersede the collectiveagreement itself by his unilateral action.Accordingly, without passing upon the bargainability ofeach and every regulation or rule of conduct in the OfficeRules and Ethics Code, I conclude that they embody termsand conditions of employment within the scope ofmandatory bargaining.243. Respondent's contention that formulation andpromulgation of the Ethics Code is a purelymanagerial prerogativeAs already noted, Respondent's basic contention is thatthe Ethics Code "does no more than define, for employeeand public alike, the standards Peerless considers vital andindispensable to the quality of its product-The Mercury."Respondent argues that a newspaper, unlike a convention-al product, reflects "intangibles" (objectivity, integrity,courage, conscience, imagination, judgment, etc.) as well as"tangibles" (paper, ink, type, printing and photographicequipment, etc.); and that to avoid "deficiencies in theintangibles" it must retain "unfettered publishingjudgment...to determine the ultimate intellectual quality of itsproduct" free from "intrusion of the inevitably-hamperingprocess called 'collective bargainii.g.' " Respondent urgesthat to require it to bargain collectively concerning theEthics Code would constitute encroachment on managerialdecisions which lie "at the core of entrepreneurial control."While these contentions are not without some appeal, Imust reject them. To begin with, the mere fact that anactivity is largely managerial in character does notimmunize it from the statutory bargaining requirement. Ifthe activity is of vital concern to employees vis-a-vis theemployment relationship it may also qualify as a mandato-ry bargaining subject. See Fibreboard Paper Products, supra,397 U.S. at 211; Allied Chemical & Alkali Workers ofAmerica, Local Union No. I (Pittsburgh Plate Glass Co.,Chemical Division, et al.) v. N.LR.B., 404 U.S. 157, 179."Many matters which [at one time] might have been24 Insofar as Respondent's brief may be construed as contending that theOffice Rules, first promulgated in 1968, are nonmandatory ("permissive")bargaining subjects because they were mere statements or codifications ofpreexisting rules, the contention is rejected as without support in the record.Publisher Rietzel's testimony that he wrote and devised the Rules in 1968because similar rules were in existence at other newspapers and he felt (after48 years in the newspaper industry) that "The Mercury" would benefit fromhaving office rules indicates that at least some of the matters embodied inthe written Office Rules were new. Similarly Rietzel's testimony thatbecause "in today's atmosphere of deteriorating integrity ... includingWatergate ... we felt it was time that we set up some goals for ourselves"suggests that the Ethics Code reflects much more than preexisting policy,enforced or relaxed. Moreover, Rietzel conceded that no "formal policy"existed, and Business Manager Kurtz conceded that he was "not aware of awritten policy or even oral policy" with respect to acceptance of "freebies"thought to be the sole concern of management are nowdealt with as compulsory bargaining topics." N. LR B. v.Wooster Division of Borg-Warner Corporation, 356 U.S. 342,353 (1958).25 In Fibreboard supra, upon which Respondentheavily relies, the Supreme Court upheld the Board'sholding (138 NLRB 550, 551) that subcontracting, althoughan inherent management function, was nevertheless amandatory subject of bargaining if it has a significantadverse impact on unit employees. As in other cases in thefield of labor relations, the problem is one of accommodat-ing conflicting interests. "In such cases it is the function ofthe Board to weigh the conflicts which arise from time totime out of the exercise of [the employees' statutory] rightsand to determine in each case whether the interest of theemployees or the interest of the employers should be heldparamount." N.LR.B. v. Illinois Tool Works, 153 F.2d 811,816 (C.A. 7, 1946). See also Republic Aviation Corporation v.N.LR.B., 324 U.S. 793, 797-798 (1945). "Inconvenience, oreven some dislocation of property rights may be necessaryin order to safeguard the right of collective bargaining."N.L.R.B. v. Stowe Spinning Company, 336 U.S. 226, 232(1949).It follows, therefore, that employer action designed tomaintain or protect the "integrity" of a product does nottake the action outside the scope of mandatory bargainingif it has a significant effect on working conditions.Contrary to Respondent's suggestion, the newspaperindustry is not the only one in which product "integrity"plays a major role. Integrity is no less an ingredient, forexample, in the work product, such as a report or survey, ofa detective agency or of an insurance claims adjuster. Evena waiter in a night club may be influenced by a gift such asa bottle of whiskey-an article Publisher Rietzel confiscat-ed upon discovering that it was intended for an advertisingsalesman placing "ads" in the Mercury. In any event,integrity of a product is not the exclusive managerialinterest of a newspaper "manufacturer." Respondent'sreporters, too, have an interest in objectivity, accuracy,judgment, imagination, and other "intangibles" going intothe articles they prepare and write for publication in theMercury. As my colleague, Administrative Law JudgeSherman, aptly put it in Capital Times, (Decision, pp. 74-75, supra, fn. 22):Their [the newspersons'] own "credibility" is a substan-tial if not overriding factor in their own ability to dotheir job well, their own ability to progress on the job,and their own ability to obtain work elsewhere.Likewise, the writer of allegedly defamatory matter hasprior to promulgation of the Code. In any event, there is no claim that anypreexisting rule or policy embodied the hazard of disciplinary action(including outright discharge) in the event of a breach-as do the OfficeRules and Ethics Code. See Miller Brewing Co., supra, 166 NLRB at 832.25 See e.g., N.LRB. v. J.H. Allison & Company, 165 F.2d 766 (C.A. 6,1948) (merit wage increases); Inland Steel Company v. N.LR.B., 170 F.2d247, 251-255 (C.A. 7, 1948) (pension and retirement plans); N.L.R.B. v. EastTexas Steel Castings Company, Inc., 211 F.2d 813, 819-820 (C.A. 5, 1954)(incentive programs); N.LRB. v. Black-Clawson Conpany, 210 F.2d 523,524 (C.A. 6, 1954) (profit sharing); N.LRB. v. General Motors Corporation,179 F.2d 221 (C.A. 2, 1950) (group health insurance); Richfield OilCorporation, 231 F.2d 717 (C.A.D.C., 1956) (employee stock purchase plan);Fibreboard Paper Products Corp., supra, 379 U.S. 203 (subcontracting);Justensens's Food Stores, Inc., et al. 160 NLRB 687, 693 (1966) (automation).256 PEERLESS PUBLICATIONSan interest in common with the publisher's in avoidinglibel proceedings, because both will be answerabletherefor. Particularly because these employee interestsare closely analogous to the employer interests assert-edly protected by its managerial prerogative, I concludethat Respondent's interest in the subject matter of therules does not outweigh the employees' interest. [Fns.omitted.]Indeed, Respondent's Code of Ethics states in its preamblethat it "concerns all newspaper people." And in its brief,Respondent concedes that the Code was designed to"advise the employee what Peerless expects from him intheir [employer and employee ] common pursuit of honesty,accuracy and objectivity for The Mercury." As if toemphasize the impact of noncompliance on employee jobsecurity, Respondent further states "it [the Code of Ethics]establishes valid bases by which to determine his [thenewsperson's] retention." These considerations in them-selves refute Respondent's contention that the Code "is notan employee code." Certainly, the employees' interest inthe Code is sufficiently direct to constitute the Code acompulsory bargaining topic. And the incorporation of an"Employee Integrity" clause in the current collectiveagreement (supra, sec. C, 4) dealing with some aspects ofthe Ethics Code (e.g., submission of news stories "withoutdistortion of any facts, without malice and without creatingimpressions," procedure for "retraction" of materials,"privilege against disclosure" of source of information) isat least some evidence that Respondent also thought so.Nor, as previously indicated (sec. D, 1), does theobligation to bargain about a Code of Ethics mean anobligation to agree upon it. "[l ]t is a mistake to assume thatwhere there has been [collective] discussion and fair noticeof the employer's intended action, it is a violation of thelaw to institute such changes without securing the agree-ment of the Union." N.L.R.B. v. Tex-Tan, Inc., 318 F.2d472, 481 (C.A. 5, 1963). Cf. Taft Broadcasting Co., WDAF,AM-FM TV, 163 NLRB 475 (1967), affd. 395 F.2d 622(C.A.D.C., 1968). And such discussion need not turn intothe "hampering process" Respondent fears. "[T]he Actdoes not encourage a party to engage in fruitless marathondiscussions at the expense of frank statement and supportof his position." Fibreboard Paper Products, supra, 379 U.S.at 214, quoting from N.LR.B. v. American NationalInsurance Co., 343 U.S. 395, 404 (1952).26Finally, compliance with the statutory bargaining obliga-tion need not impair or interfere with the integrity,objectivity or quality of Respondent's "product" becausenothing in the statute "require[s] that [a newspaper] retainin its employ ...one who fails faithfully to edit the newsto reflect the facts without bias or prejudice ....[Respondent] is at liberty, whenever occasion may arise, toexercise its undoubted right to sever his relationship forany cause that seems to it proper save only as punishment25 Respondent's concern for the time factor sounds hollow when it isrecalled that Publisher Rietzel did not publish the Ethics Code until April15. 1974, although derived with "insignificant modifications" from aprofessional journalists code adopted on November 16, 1973, and circular-ized in December 1973. As to the Office Rules, Rietzel testified that hestarted checking on rules of other newspapers as far back as May 1967 and"eventually drew them up and finally got them posted on July Ist 11968 1."for, or discouragement of, such activities as the Actdeclares permissible." Associated Press v. N.LR.B., 301U.S. 103, 132 (1937).I conclude that there is no substance to Respondent'scontention that the formulation and promulgation of theEthics Code is a purely "managerial prerogative" exemptfrom the bargaining obligation.4. The contention that Respondent satisfied "anybargaining obligation it may have had" by itswillingness to resolve disputes arising under theOffice Rules and Ethics Code through thecontractual grievance-arbitration machineryRespondent contends that even if the Office Rules andEthics Code were mandatory bargaining subjects, itsatisfied "any bargaining obligation it may have had"because (a) it had in the past "participated" in resolvingdisputes arising under the Rules; and (b), as it "unequivo-cally" stated at the hearing, it stands ready to do the sameas to disputes arising under the Code. Respondent urgesthat the contractual grievance-arbitration machinery maybe utilized to process sundry disputes, such as "whether aRule or Code provision conflicts or is inconsistent with thecollective bargaining agreement or applicable law," wheth-er any such provision "is properly applied to the employeeor situation involved," and whether a penalty imposedagainst an employee "should be remitted or reduced."Relying on court and Board cases,27 Respondent points tothe wide acceptance of grievance-arbitration as a preferredmeans for settling labor disputes; the "quick and fairmeans for resolution" (Collyer, supra, 192 NLRB at 839) ofsuch disputes through that process; the development ofarbitration as "the central institution in the administrationof collective bargaining contracts" (Boy's Markets, supra,398 U.S. at 250); and the acceptability of arbitration as "abargaining process" (Timken Roller, supra, 161 F.2d at954).I find no merit in Respondent's contentions. To be sure,the Board has given "hospitable acceptance to the arbitralprocess" where disputed rights have turned on interpreta-tion, construction, or application of collective agreements.As the Board stated in Collyer, supra, 192 NLRB at 839,"disputes such as these can better be resolved by arbitra-tors with special skill and experience" in contract construc-tion. Moreover, the contract in such cases can afford "afully effective remedy for any breach of contract whichoccurred." (Ibid.) The basic and central dispute here,however, turns not on the interpretation or meaning of thecollective agreement between Guild and Peerless-i.e.,whether or not the Office Rules and Ethics Code areconsistent with it, whether the contract was properlyapplied, etc.-but on the construction of the statute,namely, whether formulation, promulgation, or enforce-ment of the Rules and Code are mandatory subjects of27 E.g., United Steelworkers ofAmerica v. Warrior & Gulf Navigation Co.,363 U.S. 574 (1960); Boy's Markets, Inc. v. Retail Clerks Union, Local 770,398 U.S. 235 (1970); Timken Roller Bearing Company v. N.LR.B., 161 F.2d949 (C.A. 6, 1947); Spielberg Manufacturing Company, 112 NLRB 1080(1955); and Collyer Insulated Wire, A Gulf and Western Systerms Co., 192NLRB 837 (1971).257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining. More specifically, the issue is whether Respon-dent's "[u]nilateral action ... without prior discussionwith the Union ...amount[ed] to a refusal to negotiateabout the affected conditions of employment," thereby"obstruct[ing] bargaining contrary to Congressional poli-cy." N.L.R.B. v. Katz, 369 U.S. 736, 747. Congress inSection 10(a) of the Act mandated determination of suchissues to the Board and not to an arbitrator whose realm of"special skill and experience" is in contract interpretation."Should the Board disagree with the arbiter ..theBoard's ruling would, of course, take precedence." Carey v.Westinghouse Electric Corp., 375 U.S. 261, 272 (1964).Nor is the collective-bargaining requirement of the Actsatisfied by a substitution of the contract grievanceprocedure for the obligation to bargain. Cf. HekmanFurniture Company, 101 NLRB 631, 632 (1952), enfd. 207F.2d 561 (C.A. 6, 1953); J. I. Case Co. v. N.LR.B., 149F.2d 154 (C.A. 7). There surely is a difference betweencollective bargaining and receiving and processing agrievance. Cf. N.LR.B. v. Tanner Motor Livery Ltd., 349F.2d 1, 5 (C.A. 9, 1965). Bargaining presupposes discus-sions with the view of formulating a collective agreement-in effect a charter fixing the rights and obligations ofemployer, union, and employees. On the other hand, "[t ]heprocessing of disputes through the grievance machinery is..a vehicle by which meaning and content is given to thecollective bargaining agreement." United Steelworkers ofAmerica v. Warrior & Gulf Navigation Co., 363 U.S. 574,581 (1960). Certainly the grievance procedure is not thesame as the collective-bargaining process. Furthermore, anarbitrator's remedy in a given grievance case involving, forexample, application of the Office Rules and Ethics Code istotally inadequate for preventing future repetition ofunilateral changes in Rules and Code,28or to establish ageneral standard for all employees. See Scam InstrumentCorporation, 163 NLRB 284, 289 (1967), enfd. 394 F.2d 884(C.A. 7, 1968).I conclude that Respondent has not satisfied its bargain-ing obligation by a willingness to resolve disputes arisingunder Office Rules and Ethics Code through the contrac-tual grievance-arbitration procedure.5. The contention that the Union waived its rightto bargain about the Office RulesRespondent contends that the Guild "waived whateverright it might have had to bargain any aspect of theGeneral Office Rules" because it did not object to them(through a grievance, or unfair labor practice charge orotherwise) when unilaterally promulgated, did not invite ordemand bargaining thereon until August 1974, and activelyparticipated in grievance-arbitration proceedings-therebyworking within the framework established by the Rulesand acquiescing in their promulgation.It is quite true, as Respondent stresses, that a union mayrelinquish or waive a statutory right, such as the right hereinvolved to be consulted on a mandatory or bargainable25 The Office Rules specifically state that "Your department head mayadd to these rules more specific rules which apply to your department."29 As previously noted (sec. B, 2), Rietzel testified that he intentionallyrefrained from specifying the office rule number in order to avoid litigatingthe rule in an arbitration proceeding.subject. However, the law is settled that the waiver must beclear and unmistakable and will not readily be implied.Armstrong Cork Company v. N.LR.B., 211 F.2d 843, 848(C.A. 5, 1954); The Timken Roller Bearing Co. v. N.LR.B.,325 F.2d 746, 751 (C.A. 6, 1963). Moreover, it has beenheld that even past failure by a union to assert a statutoryright does not estop subsequent assertion. N.LR.B. v.Southeastern Rubber Mfg. Co., Inc., 213 F.2d 11, 15 (C.A.5); Pacific Coast Association v. N.LR.B., 304 F.2d 760,763-765 (C.A. 9, 1954); Timken Roller, supra, MurphyDiesel Company, 184 NLRB 757, 763 (1970), enfd. 454 F.2d303 (C.A. 7, 1971). Furthermore, the union must have"knowingly waived" its interest in the matter. N.LR.B. v.Gulf Atlantic Warehouse Comnpany, 291 F.2d 475, 477 (C.A.5, 1961).The record shows that although the Guild did not protestthe Rules when Publisher Rietzel posted them in July 1968,it vigorously attacked them in the shortly thereafterensuing 1968 negotiations-at least in the August 8 andOctober 8 bargaining sessions, informing the Companythat it did not "recognize" their validity. Indeed, the Unionultimately (just before the negotiations were concluded)prevailed on Respondent to withdraw or cancel thewarning letters issued under them. Respondent correctlystates, however, that the Union did not voice anyobjections to the Rules thereafter until 1974-i.e., untilafter the May 16, 1974, warnings to employees Smetaniukand Smith-even though the Company had continuedissuing written reprimands to employees for breaching therules. But, insofar as appears (supra, sec. B, 2), thesereprimands were comparatively few (four in 1968, three in1969, one in 1971, two in 1972 and 1973, and three in 1974)and refer to "office rules" generally-and even so only fourtimes and never to the particular rule breached.29More-over, as the union contends, the Guild in the 1970 and 1973negotiations did reject management rights proposalsaffording the Company the right to "make or change rules"unilaterally (supra, sec. B, 3).Notwithstanding the foregoing and assuming, withoutdeciding, that the Guild waived or acquiesced in theimplementation of the Office Rules before 1974, I find thatsuch prior waiver or acquiescence was nullified or with-drawn when the Union protested Respondent's April 15,1974, promulgation and posting of the Code of Ethics.3The Code on its face states that "[b]y this posting as of thisdate the Code of Ethics becomes a part of the posted officerules." As Publisher Rietzel testified, the Code is "anintegral part" of the Office Rules. And Respondent in itsbrief asserts that the Code is but an "amplification of itsthen posted 1968 General Office Rules." It has alreadybeen noted (supra, sec. C, I and fn. 24), that the EthicsCode wrought substantial changes in the existing OfficeRules-including restrictions against acceptance of "free-bies" and formal standards of behavior and conduct inconnection with the performance of duties (gathering andcomposition of news stories, etc.)-all "under penalty ofdiscipline" in the event of noncompliance. Accordingly,30 As noted (sec. C, 4), the Guild on June 4, 1974, wrote Respondent thatthe Ethics Code involved "unilateral changes in terms and conditions ofemployment," that the Union regarded its publication as an unfair laborpractice, and that Respondent should withdraw the Code and engage "incollective bargaining about it."258 PEERLESS PUBLICATIONS"[e]ven if the Union had indicated acquiescence by silencewhen Respondent posted rules or disciplined employees inthis area in the past, there would be no waiver in thecircumstances of this case, not only because the [April 15,1974] posting [of the Code] made sufficient changes inRespondent's rules and practices to require bargainingabout them, but also because a right once waived is notnecessarily lost forever." Murphy Diesel Company, 184NLRB 757, 763 (1970), enfd. 454 F.2d 303 (C.A. 7, 1971).I conclude that even if the Union waived its right tobargain about the Office Rules prior to the April 15, 1974,publication of the Ethics Code, Respondent on request wasthereafter legally obligated to bargain about the Rules, assupplemented by the Ethics Code.3' The Union made suchrequests on June 4 and August 16, 1974.6. The contention as to the applicability of theSection 10(b) 6-month statute of limitationsSection 10(b) of the Act precludes issuance of acomplaint "based upon any unfair labor practice occurringmore than six months" prior to the filing and service of thecharge. Since the charge in this proceeding was filed andserved on August 28, 1974, no unfair labor practice findingcan lawfully be based on conduct occurring beforeFebruary 28, 1974. Accordingly, promulgation of theOffice Rules on July 1, 1968, and their republication (asrevised) on May 10, 1972, are time-barred by Section 10(b)of the Act.Still to be considered is whether enforcement of theOffice Rules within the 6-month statutory period (warningletters to three employees after February 28, 1974-supra,sec. B, 2) is time-barred. Respondent correctly states thatunder the Supreme Court's Bryan case32although theBoard may consider evidence (such as motive or intent) indetermining whether an unfair labor practice occurredduring the 6-month period, even though that evidence isolder than 6 months, where the unfair labor practicedepends on a finding of unlawful conduct in the pre-6-month period, Section 10(b) bars that finding. In Bryan,where the union and employer signed a collective agree-ment when the union represented only a minority of theunit employees, Section 10(b) barred a finding that thecontinued enforcement of the agreement (within the six-month period) was unlawful. The Court held that "the vicein the enforcement of this agreement is manifestly notindependent of the legality of its execution, as would be thecase, for example, with an agreement invalid on its face orwith one validly executed, but unlawfully administered."362 U.S. at 423 (1960). Since the Office Rules here, like thecontract in Bryan, are lawful on their face and there is noshowing that any individual application thereof was illegal(i.e., motivated by any factor other than enforcement of theRules), I find that implementation of the Rules, as well astheir publication and republication, is time-barred. SeeWald Manufacturing Company, Inc., 176 NLRB 839, 841(1969), enfd. 426 F.2d 1328 (C.A. 6, 1970); Durfee's11 I.e.. the entire Rules as a set of rules. See Miller Brewing Co., supra, 166NLRB 831.52 Local Lodge 1424, International Association of Machinists, AFL-CIO v.N.L.R.B., 362 U.S. 411 (1960).31 Under Rule II of the Office Rules, employees "must so conductTelevision Cable Company, 174 NLRB 611, 613-614 (1969).Cf. Nu-Car Carriers, Inc., 187 NLRB 850, 862-863 (1971),enfd. sub nom R. W. Rosen v. N. LR.B., 455 F.2d 615 (C.A.3, 1972).As to the Ethics Code, General Counsel relies only onone incident of implementation-Respondent's May 16,1974, warning letters to employees Dougherty and Smithfor "outside activities involving conflict of interests with[their] employment." It will be recalled (sec. C, 2) that thereprimands were based on Publisher Rietzel's belief that aspartners in a public relations agency they failed to furnishto a client the "Mercury" advertising rates while furnishingthose of other area newspapers. In dispute here is whetherthe reprimands constituted implementation of the Code (asclaimed by General Counsel and Guild) or of the OfficeRules (as claimed by the Employer)-the letters on theirface naming neither. As already noted (sec. C, 2), bothOffice Rules (Rule 11) and Ethics Code (paragraph 2) dealwith outside activities, including outside employment, andthe warning letters fall as readily within the ambit of one aswithin the ambit of the other.33Since as a practical matterthis aspect of the Code is a mere restatement, particulariza-tion, or reemphasis of the Office Rules outside activitiesprovision, it follows that the May 16, 1974, warnings toDougherty and Smith are time-barred whether issued inimplementation of Code or Office Rules. Cf. Murphy DieselCompany, 184 NLRB 757, 759, 762 (1970), enfd. 454 F.2d303 (C.A. 7, 1971); Mason & Hughes, Inc., 86 NLRB 848,850 (1949).I conclude that Section 10(b) of the Act bars a finding ofunfair labor practices based upon the May 16, 1974,warning letters, as well as upon other warning letters issuedunder the Office Rules. This does not, of course, mean thatRespondent was absolved from bargaining with the Unionon the unilaterally imposed Rules and Code, in futuro, asrequested in the Guild's June 4 and August 16, 1974, letters(within the 6-month statutory period). See Miller BrewingCo., supra, 166 NLRB 831, 832. The fact that Respondent'sprelimitation unilateral conduct cannot be found to beunfair labor practices redressable by the Board does notput the conduct in perpetuity beyond the reach of thestatute.7. The contention that the requirement to bargainover the Ethics Code impinges Respondent's FirstAmendment rightsRelying on the Constitutional restriction that "Congressshall make no law ...abridging the freedom ...ofpress," Respondent contends that a determination that theCode is a mandatory bargaining subject "would certainlyinfringe on Peerless' freedom to determine the quality of itsnews and editorial content, and, depending entirely on theGuild, could easily destroy that freedom altogether." Tobegin with, I must assume that the duty to negotiate aboutmandatory bargaining subjects is no less constitutionalwhen imposed on newspapers as on others. "The businessthemselves outside of office hours as not to reflect adversely on thenewspaper or cause loss of business or patronage." The Ethics Code (par. 2)states that "Newspaper people ... should conduct their personal lives in amanner which protects them from conflict of interest, real or apparent."259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the newspaper is not immune from the Act's coveragemerely because it is an agency of the press. Associated Pressv. N.L.R.B. [301 U.S. 103]." Wichita Eagle & BeaconPublishing Co., Inc. v. N.LR.B., 480 F.2d 52, 56 (C.A. 10,1973).In any event, Respondent's contention misconceives itsobligation under the statute. Contrary to its assumption, itsduty to bargain about a code of conduct affectingemployee working conditions need not interfere with themanagerial operation of its business, including determina-tion of the quality of its news and editorial content. Cf.Associated Press, supra, 301 U.S. at 131-132. As alreadystressed (supra, sec. D, I, and 3), the obligation to bargainis not an obligation to agree. To be sure, consultation andbargaining with the employees' statutory bargainingrepresentative prior to promulgating a code of the typeRespondent unilaterally instituted could cause some delayin putting it into effect over the union's objections,34butthis is only a small price to pay for promoting "industrialharmony and eliminate costly industrial strife" by "consen-sual agreement between management and employees."(Fibreboard Paper Products, supra, 322 F.2d at 414 perJudge-now Justice-Burger.) As stated by the SupremeCourt in Branzburg v. Hayes, 408 U.S. 665, 682-683 (1972),It is clear that the First Amendment does notinvalidate every incidental burdening of the press thatmay result from the enforcement of civil or criminalstatutes of general applicability. Under prior cases,otherwise valid laws serving substantial public interestsmay be enforced against the press as against others,despite the possible burden that may be imposed."I conclude that the requirement imposed on Respondentto bargain over the Ethics Code does not impinge itsConstitutional right to freedom of press.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Newspaper Guild of Greater Philadelphia, Local 10,is a labor organization within the meaning of Section 2(5)of the Act.34 But see supra, fn. 26.35 As described in the collective agreement between the Guild andRespondent and as stipulated at the hearing. Excluded, of course, areguards, professional employees, and supervisors as defined in the Act.36 This provision is "in accord with the established Board policy of3. At all times material, the above-named labororganization has been and is the exclusive representative ofall employees in the following appropriate bargainingunit35within the meaning of Section 9(a) of the Act:All of Respondent's Editorial, Circulation, Mainte-nance, Telephone Operator and Advertising Depart-ments, but excluding the managing editor, city editor,circulation manager, confidential secretary to thePublisher, county string correspondents, commissionadvertising salesmen, and the national, display andclassified advertising managers.4. By unilaterally, and without prior consultation andbargaining with the Union, promulgating the Code ofEthics on April 15, 1974, thereby incorporating into itsOffice Rules, new and additional rules of employeeconduct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.5. Respondent has not violated Section 8(aX5) and (1)by implementing or enforcing its Office Rules or Code ofEthics--findings of such violations being barred by the 6-month statutory limitation of Section 10(b) of the Act.6. By refusing to honor the Union's June 4 and August16, 1974, demands to bargain about the Office Rules andCode of Ethics, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX5) and (1) of the Act.7. The unfair labor practices described in paragraphs(4) and (6) above affect commerce within the meaning ofSection 2(6) and (7) of the Act.THi REMEDYRespondent having engaged in unfair labor practiceswithin the meaning of Section 8(aX5) and (1) of the Act,should be required to cease and desist therefrom and takecertain affirmative action. Such affirmative action willinclude a requirement that Respondent rescind the Code ofEthics it unilaterally promulgated on April 15, 1975; and afurther requirement that Respondent, on request by theUnion, bargain with it about terms and conditions ofemployment as embodied in said Code and in its OfficeRules.3a[Recommended Order omitted from publication.]restoring working conditions unilaterally changed" (Dickten & Masch Mfg.Company, 129 NLRB 112, 113 (1960)) and reestablishing "the prior situation...until legally changed." Kinard Trucking Company, Inc., 152 NLRB 449,452 (1965).260